﻿33.	It gives me great pleasure to express to you, Sir, on behalf of the Government and the people of Kuwait, heartfelt congratulations on you/ election as President of the thirty-third session of the General Assembly. Your unanimous election is a tribute to the high status you enjoy in international circles as a statesman of wide experience and recognition of your country's role in international affairs, especially in the Latin American hemisphere. I should also like to pay a tribute to your predecessor, Mr. Lazar Mojsov, for the manner in which he conducted the work of the thirty- second regular session of the General Assembly and that 6. the eighth, ninth and tenth special sessions, which was marked by great efficiency and impartiality.
34.	I wish also to commend the efforts of the Secretary- General, Mr. Kurt Waldheim, who worked hard to strengthen the role of the United Nations in maintaining international peace and security and to express appreciation of his consent with problems of the developing countries,
35.	I want to welcome Solomon Islands, the new Member of the United Nations. Kuwait staunchly supports the principle of universality within the United Nations and is gratified that this principle is now within our reach,
36.	The international climate has been precarious since the end of the last regular session. It has been characterized as uneasy detente, which avoids extreme political tension and military confrontation without actually succeeding in expanding co-operation between States with differing economic and social systems. Detente should be a positive element in present-day international relations; it should be instrumental in creating a better international political order which respects the sovereignty and political independence of all States, large or small. We oppose the policy of the search for spheres of influence by super-Powers in the developing countries. If detente should endure, it must be universal and not confined to one continent. The .decrease in tension between the major Powers should slacken the pace of the arms race and gradually contribute to disarmament.
37.	The tenth special session of the General Assembly, devoted to disarmament, was a step in the right direction. We did not expect it to create general and complete disarmament overnight. Yet we expected it to serve as a historic opportunity for announcing agreement on outstanding issues, such as a new agreement reached at the Strategic Arms Limitation Talks and a comprehensive test-ban treaty. Though our expectations were not fulfilled on substantive issues, the special session created many institutional changes in the machinery and procedures of disarmament which would ensure greater participation by all nuclear Powers, as well as all -Members of the United Nations. We hope that this will augur well for expediting disarmament negotiations and finalizing long-awaited disarmament agreements.
38.	Twentieth-century technology has revolutionized the nature of warfare. It has vastly enlarged the potential for destruction, and has moved war from the battlefront to everyone's back yard.
39.	Of all the weapons of mass destruction, nuclear weapons are still the most formidable. Each of the super-Powers has a force of these weapons sufficient to destroy the other many times over. There is no defence, no shield, against nuclear weapons. Damage from the combined effects of the nuclear blasts, fall-out and firestorms that would result from a full nuclear exchange would destroy all life not only in the warring nations but in the rest of the world as well. Our primary aim, therefore, should be cessation, of nuclear-weapon tests in all atmospheres, banning production of nuclear weapons and destroying their stockpiles.
40.	The Government of Kuwait would like to comment on" the initiative of the Soviet Union in presenting a draft international convention on the strengthening of guarantees of the security of non-nuclear States [A/33/241, annex, addendum]. Such a draft convention may prevent the wider proliferation of nuclear weapons by assuring non-nuclear-weapon States against the use of the threat of use of nuclear weapons against them. We have already heard solemn pronouncements by some nuclear Powers that they will not use nuclear weapons against those States which refuse to manufacture or acquire such weapons and do not have them in their territories. As the international convention is still the main instrument of international legislation, we believe that creating mutual binding obligations between nuclear and non-nuclear-weapon States, within an international convention, may prove to be a constructive step. The format which such a convention may take is a matter which requires careful study and negotiation.
41.	One of the major issues to which Kuwait attaches great importance is the establishment of a zone of peace in the Indian Ocean. Kuwait has from the outset rallied to the call to declare the Indian Ocean a zone of peace from which great-Power military bases and nuclear weapons would be excluded. We are looking forward to a conference which will serve as a negotiating forum for the great Powers and the littoral States of the Indian Ocean, with a view to halting further escalation and expansion of great-Power military presence in the Indian Ocean and eliminating from the Ocean all bases, military installations and logistic supply facilities, nuclear weapons and weapons of mass destruction and any manifestation of great-Power military presence conceived in the context of great-Power rivalry or areas of influence.
42.	Today peace is indispensable not only for the social, material, scientific and technical progress of mankind but also to safeguard the sovereign rights of peoples and States. Disarmament and a cut in military spending are major conditions for the full use of vast scientific and technical knowledge for the development of productive forces in the interests of transforming the material, cultural and everyday life of peoples and their vital living conditions and combating hunger, poverty and disease.
43.	Aware of its responsibility as a member of the Security Council, Kuwait has acted in the spirit and letter of United Nations Charter and its resolutions. Kuwait attaches special importance to uprooting the causes of insecurity and finding equitable solutions for world problems. The Security Council has demonstrated on more than one occasion this year that it can act in an effective and decisive manner whenever there is agreement among the permanent members. The Council has so far been more successful in adopting resolutions than in securing their implementation. The Council should not be reluctant to take action under Chapter VII of the Charter to ensure compliance with its resolutions and respect for its authority. There is no indication, however, that some permanent members are willing to make possible the application of sanctions by the Council.
44.	Apartheid and racial discrimination are still the major ailments that afflict international society. It is not surprising that the Security Council is usually convened to deal with the intransigence of South Africa, Southern Rhodesia and Israel.
45.	Apartheid is not only repugnant and indefensible but is also a crime against mankind, as the General Assembly has declared on many occasions. Apartheid is a particular form of economic and social organization deriving from settler colonialism in countries of the third world. It institutionalises the most extreme kinds of quality in every possible sphere. South Africa has denied the most elementary human rights to the vast majority of its citizens.
46.	Both South Africa and Southern Rhodesia have converted themselves into garrison States and have accumulated arsenals in order to maintain the status quo and prevent the emancipation of the majority'. The two have concluded a sinister alliance whose ostensible aim is to persist in wanton suppression, to intensify measures of oppression and repression on the basis of racial supremacy and to dehumanize the non-white people and coerce them into submission so that they will accept a state of perpetual bondage,
47.	It is ironic that, by concluding the Salisbury agreement of 3 March 1978, the illegal Smith regime was desperately attempting to give itself a semblance of legality. However, the nature of the illegal regime has not changed, in spite of its deceptive mask and its abuse of the concept of majority rule. In this respect I should like to stress the importance of observing the provisions of Security Council resolution 253 (1968) on sanctions against Southern Rhodesia and of resolution 418(1977) on the arms embargo against South Africa. The violation of sanctions is inadmissible, not only because it is in contravention of those resolutions, but even more because it gives an additional lease of life to the illegal regime in Rhodesia and encourages the intransigence of South Africa,
48.	As history has taught us, man will not indefinitely accept humiliation, exploitation and tyranny. If conflicts are not resolved in a peaceful and orderly manner in accordance with the dictates of right and justice, armed struggle will prove to be the only alternative if the oppressed are to escape from the odious shackles imposed upon them.
49.	The situation in the Middle East remains—as it has been for many years—explosive, precarious and fraught with dangers for international peace and security. The danger is more acute now with the deepening division among the Arabs, who continue to be victims of power politics because of their strategic, economic and political import. Nowadays our region is witnessing a resurgence of outmoded alliances that are contrary to the interests of the peoples of the area, yet are pursued in order to promote interests that serve foreign Powers. There is an attempt in major-Power politics to return to the .Middle East in the aftermath of the dramatic events that took place recently at Camp David. The Government of Kuwait follows such developments with grave concern since they are. bound to have a serious effect on the genuine independence of the States in the region.
50.	The changeable nature of politics in the Middle East will continue because the fundamental problems the solution of which would bring stability and. tranquillity are not seriously confronted. Without that necessary solution of age-old, chronic problems, peace and stability will remain as elusive as ever. The international community deserves to see real peace in the Middle East, a peace based on justice and conforming to the United Nations Charter and its principles and purposes, especially since that community has made such strenuous efforts for the achievement of a genuine and durable solution of the Middle East problem, Yet we are still seized of that problem, the solution of which lies in the implementation of the numerous resolutions adopted by the General Assembly and the Security Council, the provisions of which are based on the United Nations Charter.
51.	The delegation of Kuwait states every year to this body that the key to the solution of the Middle East problem is the question of Palestine.
52.	I should like to state unequivocally that Kuwait fully supports the struggle of the Palestinian people for self- determination and statehood for Palestine. The people of Palestine—talented, creative and determined as it is—is no less entitled to statehood in, its land than is any other nation represented here. That people has all the attributes of statehood and its determination to obtain it in its ancestral land is unquestionable. The principle of self- determination for the people of Palestine, as well as for others, is inherently recognized in the United Nations Charter.
53.	The General Assembly endorsed in its resolution 3236 (XXIX) the aspirations and the inalienable rights of the people of Palestine to return to their homes and property, to self-determination and to statehood. Those rights and the right of Palestinians to exercise them are as valid today as they were at the time of the adoption of resolution 3236 (XXIX). The right of the displaced Palestinians, whether they were displaced in 1948 or in 1967, to return to their homes and land is as sacred as ever. The General Assembly should continue to emphasize its resolution 194(111) on the return of the Palestinian refugees and should also reaffirm Security Council resolution 237 (1967) and relevant General Assembly resolutions on the persons displaced in 1967. These people cannot forgo their rights, regardless of recent events. All Palestinian refugees, whose determination to go back to their home is as strong as ever, should be supported by the General Assembly, which, I am sure, cannot condone the attempt to abrogate their rights and put an end to their aspirations.
54.	The Government of Kuwait is bound by the decisions of the Conference of Arab Heads of State or Government, held in Rabat in 1974, which conferred on the PLO the responsibility for the future of the West Bank and Gaza and recognized the PLO as the sole legitimate representative of the people of Palestine. It is our duty to support and enhance the position of the PLO, which is fighting on behalf of the people of Palestine to recover their legitimate rights, inhere are no persons outside the PLO who can claim any legitimacy in representing the people of Palestine.
55.	The only real spokesman of the people of Palestine is the PLO and any attempt to bypass it will mean that the genuine voice of the people of Palestine is not heard. Therefore the solution of the Palestine question must be worked out with the PLO and any attempt to forge any agreement behind its back is bound to create more problems than solutions.
56.	There will never be peace in the Middle East without the active, real and genuine participation of the people of Palestine, whose representatives have repeatedly stated in the General Assembly that they seek self-determination and statehood for the Palestinians. Those sacred rights, which are embodied in the United Nations Charter, cannot be tampered with if a genuine and real solution to the Middle East problem is seriously contemplated.
57.	The Middle East will see peace if the following conditions are fulfilled: Israeli troops withdraw from all the Arab territories occupied by Israel, including the Syrian Golan Heights, Gaza, the West Bank and Jerusalem; genuine self-determination is given for the people of Palestine in accordance with General Assembly resolution 3236 (XXIX), which calls for respect for the inalienable rights of the people of Palestine in their country, including the right to statehood; Jerusalem is returned to Arab sovereignty, for Jerusalem is a city holy to Jews, Christians and Moslems, and to the Moslems, it is the city from which the Prophet Mohammed ascended to heaven; Israeli settlements are removed from the West Bank, Gaza and the Golan Heights, for those settlements, established in violation of international law, are signs of the creeping annexation which Israel, started in 1967 and their continuance is a promise of future wars; the Palestinian refugees of 1948 return to their homes and properties and compensation for those who freely choose not to go back.
58.	The future of refugees is a crucial issue because Israel wants them, contrary to United Nations resolutions, to be settled in host countries, against their will and in total disregard of the ability and the wishes of the host countries. The people of Palestine cannot be expected to accept a fate of living in Diaspora in different countries, with no bright future. They yearn for self-determination statehood and a return to their land. They want .to put an end to their agonizing alienation.
59.	Without the achievement of those elements, peace will never reign in the Middle East. There may be a truce, the absence of an active war, but peace will remain a mirage. Without a solution to the Palestine problem there will never be peace and without self-determination for the Palestinians there will never be a solution of their problem.
60.	The Government of Kuwait, issued on 21 September the following statement:
/
"The Cabinet studied the agreements concluded at Camp David and their repercussions on the decisions of the Arab Summit Conference, as well as the United Nations resolutions pertaining to total Israeli withdrawal from all the occupied Arab territories and the inalienable rights of the people - of Palestine, including its right to self-determination.
"The Cabinet reaffirmed the previous position of Kuwait, which is committed to Arab Summit Conference decisions, especially those decisions taken at the Rabat Conference, and its conviction that a just and durable" peace in the region requires total Israeli withdrawal from all occupied Arab territory, including Jerusalem, and the restoration to the people of Palestine, under the leadership of the Palestine Liberation Organization, of its inalienable rights."
61.	It is the duty of the world, now more than ever, to lend its support more generously to the people of Palestine in their determined struggle to achieve their just and legitimate rights in accordance with the United Nations resolution,? and the purposes and goals of the United Nations Charter.
62.	I am positive that Palestine, whose land is a land of peace, will see that desire fulfilled if the conditions I have cited are implemented.
63.	The Government of Kuwait note with concern the reference in the documents of the Camp David meetings to the role of the Security Council in endorsing such documents, although the Council had not been consulted about the provisions. It is unfair to the Council that a deal struck between three Members of the United Nations after negotiations shrouded in unprecedented secrecy should be brought before the Security Council for the Council to endorse and for the Council to be expected to play a role in its implementation, while the United Nations was totally ignored. That gives the impression that the Security Council is subordinate to the wishes of a few privileged States, which assume that the Council will automatically act in accordance with their wishes. Kuwait, as a member of the Security Council, cannot endorse that approach.
64.	Any solution to the problem of Namibia should be based on the free exercise of the right of self-determination and should lead to genuine independence. We reject the endeavour of South Africa to conduct elections under its supervision, without adequate United Nations presence such as is described in the Secretary-General's report which was adopted by the Council last Friday, 29 September, in its resolution 435 (1978).
65.	The Third United Nations Conference on the Law of the Sea is one of the major events in world history. Its specific task is to devise a regime for the oceans, which constitute 60 per cent of the area of this globe. The issues involved are of great complexity and the vital interests of all States are clearly involved. The achievement of an agreed final text is something that will be welcomed by the international community.
66.	The post-war economic structure and the relationship between developing primary producers and developed industrial producers have been a major obstacle to balanced world economic growth and international political stability. The backwardness of the developing countries has been due mainly to the low return on their raw material exports which are still the major source of their livelihood and development. The New International Economic Order has been devised as a major measure to create new opportunities for the developing countries and to launch them on the path of self-sustained growth. Though the industrial countries have grudgingly accepted the new order in theory, they have done little to make it a reality in practice. The latest development was the setting up of the Committee Established under General Assembly Resolution 32/174, also known as the Committee of the Whole, which has been entrusted with the task of implementing the New International Economic Order. I should like to take this opportunity to express my Government's support for the work of the Committee and solidarity with its aims and its mandate, as defined in this resolution. We prefer to see the continuance of the dialogue within the framework of the
United Nations. What is needed in this context is the emergence of the political will on the part of the industrial countries to secure a break-through in the suspended dialogue between the developing and developed countries.
67.	The United Nations Conference on Technical Cooperation among Developing Countries was convened at a critical time in the evolution of relations among the developing countries themselves and between them and the developed countries. The successful adoption of the Buenos Aires Plan of Action is a striking example of the determination of the developing countries to co-operate among themselves for the enhancement of their national and collective self-reliance. We view technical co-operation among developing countries as an additional input in the process of economic development and not as a substitute for the already-existing technical co-operation. We hope that the implementation of the Buenos Aires Plan of Action will increase the quantum and enhance the quality of international technical co-operation and improve the effectiveness of the resources devoted to it.
68.	The most recent example in our region of technical co-operation among developing countries was the Kuwait regional conference, which adopted a convention on cooperation among the Gulf States for the protection and development of the marine environment. Instead of making the usual appeal for further research and technical assistance, the plan of action puts emphasis on applying knowledge and skills already available in the region to tackle environmental problems. The plan of action, furthermore, calls for a comprehensive survey of the national capabilities.
69.	There is a wide gap at United Nations meetings between words and deeds, preaching and practice, theory and application. Conferences are becoming so frequent that Governments must strain their resources to cover them adequately. There is rarely any follow-up. Resolutions are allowed to languish without having any tangible effect on the course of future events.
70.	It is a cause of great satisfaction that the Secretary- General adverted to this problem in his recent report on the work of the Organization when he said:
"There is widespread criticism that we are long on oratory and documentation, but short on performance, spontaneous debate and practical action.
.. What disturbs me is that our procedures may have the effect of overloading the absorptive capacity of Governments, numbing public interest in vital subjects and substituting formal and, sometimes, rhetorical exchanges for action. If international institutions are to increase in influence and in effectiveness and if they ate to be taken seriously by the public at large, this is a problem which we must face with the same seriousness that we face political and economic problems." 
71.	Human institutions are a response to the needs of the societies which they serve. The prerequisite for flourishing international institutions is a well-developed international society, and yet that is still only in the making. The hard fact is that the United Nations, with its acknowledged limitations, is probably all that the world is at present ready for. Side by side, therefore, with the endeavour to improve the United Nations and its organs, a major effort is required to develop a greater sense of interdependence and community among nations,
72.	To strengthen the United Nations, Member States should work to improve it as an object worth while in itself. The present tendency is to take it as it is, lament its short-comings with more or less cynicism and use it for the furtherance of national policies. There is also the challenging task of educating peoples throughout the world to appreciate the need for international organization.














